Citation Nr: 0025848	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for claimed varicose 
veins.  

2.  Dissatisfaction with the initial noncompensable rating 
assigned following a grant of service connection for the 
residuals of an injury to the base of the 4th and 5th fingers 
of the left hand.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1946 to November 
1947.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the RO.  

(The issue of dissatisfaction with the initial noncompensable 
rating assigned following a grant of service connection for 
residuals of an injury to the base of the 4th and 5th fingers 
of the left hand is addressed in the Remand portion of this 
document.)  



FINDING OF FACT

The veteran's claim of service connection for varicose veins 
is plausible and capable of substantiation.  



CONCLUSION OF LAW

The claim of service connection for varicose veins is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own opinion as 
to questions of medical diagnosis and causation presented in 
this case, the record does not indicate that he has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Although 
the veteran asserts that his varicose veins had their onset 
during service, this assertion alone cannot make the claim 
well grounded if it is not supported by medical evidence of a 
nexus between current disability and disease or injury in 
service.  See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer 
v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  

In this case, the only service medical record available for 
review is the veteran's November 1947 physical examination at 
discharge.  The examination report was negative for any 
complaints, findings or diagnoses of varicose veins.  

The Board notes that all other service medical records of the 
veteran are unavailable for review, as the RO was 
unsuccessful in its attempt to locate any such records at the 
National Personnel Records Center.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the veteran, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The veteran's post-service medical records consist of VA and 
private outpatient treatment records from 1997 and 1998.  
These records show current varicose vein disability.  An 
etiology of the veteran's varicose veins is not addressed in 
the outpatient records.  

Recent VA examinations in April and June 1998 show a 
diagnosis of varicose veins.  The examination in April 1998 
noted the diagnosis was that of bilateral varicose veins and 
status post stripping left lower extremity.  

In summary, the veteran's post-service medical records do 
show that the veteran sought treatment for varicose veins in 
1997 and 1998.  In addition, the veteran was diagnosed with 
varicose veins during recent VA examinations in April and 
June 1998.  Finally, the examiner in June 1998 noted that the 
veteran underwent stripping of varicose veins in the left 
groin and left patella in service.  Accordingly, the Board 
finds that the veteran's claim of service connection for 
varicose veins is plausible and well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  

As such, given that the veteran has presented well-grounded 
claims, the RO must undertake further action to assist the 
veteran in order to fully develop these matters for further 
review.  



ORDER

As a well-grounded claim of service connection for varicose 
veins has been presented, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  




REMAND

A.  Varicose Veins.

As noted hereinabove, the veteran has not submitted any 
medical evidence documenting treatment for varicose veins, 
not already of record, should be obtained and associated with 
the claims file.  In addition, the veteran should be examined 
to ascertain the likely etiology of the claimed disability 
related to varicose veins.  


B.  Residuals of an injury to the base of the 4th and 5th 
fingers of the left hand.

In this case, the veteran was granted service connection for 
residuals of an injury to the base of the 4th and 5th fingers 
of the left hand in September 1998 and assigned a non-
compensable evaluation for that disability.  The veteran 
contends that the residuals of the injury to the base of the 
4th and 5th fingers of the left hand are severe enough to 
warrant a compensable rating.  

Indeed the veteran's November 1947 report of physical 
examination at discharge shows that the veteran cut his left 
hand during service which left a 1 inch scar at that base of 
the 4th and 5th fingers.  It was noted that the cut was well 
healed, non-disabling, and non-symptomatic at that time.  

The post-service medical evidence of record consists of 
private and outpatient treatment reports from 1997 and 1998, 
as well as VA examinations dated April and June 1998.  The 
outpatient treatment records show complaints of pain in the 
left hand.

During his April 1998 VA examination, the veteran reported 
that he never regained full function of his left 4th and 5th 
fingers after the injury in service in 1947.  On examination, 
a curved healed 2-inch old post operative scar at the dorsum 
of the left 4th finger was noted.  There was mild bilateral 
palmar atrophy.  The veteran was unable to do left thumb to 
5th finger approximation and he was unable to approximate the 
left 4th and 5th finger tips to the palm.  Left hand grip was 
decreased to G range.  The diagnosis was that of limited left 
4th and 5th digits range of motion after old laceration injury 
to the left hand.  

During the veteran's June 1998 VA examination, the examiner 
also noted that the veteran had a disfigurement scar at the 
4th and 5th left digits.  Decreased left hand grip was noted 
with limited range of motion secondary to the injury to the 
4th and 5th digits of the left hand.  

The veteran is currently rated under Diagnostic Code 7805 for 
scars.  However, in light of the veteran's contentions, as 
well as the medical evidence showing limitation of motion and 
decrease in grip strength of the left hand, the veteran 
should be reexamined to determine whether the veteran meets 
the criteria for a compensable rating on the basis of 
functional limitation of the left hand.  

In addition, in evaluating increased rating claims, the Board 
will also consider the provisions of 38 C.F.R. §§ 4.40, 4.45.  
Under 38 C.F.R. § 4.40, functional loss or weakness due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the appellant is deemed a serious 
disability. C.F.R. § 4.40 or 38 C.F.R. § 
4.45.  It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  

In considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, the 
veteran should be examined to determine the veteran's current 
nature and extent of residuals of the injury to the base of 
the 4th and 5th fingers of the left hand.  In this regard, the 
examiner should comment on specific limitation of motion of 
the left hand, and whether the veteran experiences additional 
pain on motion.  

In addition, the RO should obtain and associated with the 
claims file any VA or private treatment records of the 
veteran showing treatment for residuals of the injury to the 
4th and 5th fingers of the left hand, not already of record.  

Finally, the Board notes that the Court recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  As such, the RO apparently did not find 
that staged ratings were warranted in this case.  However, 
when the RO considers the veteran's claim, the actual issue 
in appellate status is as shown on the front page of this 
remand, and the RO should consider staged ratings.  

Accordingly, this matter is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
service-connected residuals of an injury 
to the base of the 4th and 5th fingers of 
the left hand and for the claimed 
disability related to varicose veins, not 
already associated with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of the service-
connected residuals of an injury to the 
base of the 4th and 5th fingers of the 
left hand.  In this regard, the examiner 
should specifically identify if any such 
residuals exist, and should address the 
severity of the veteran's limitation of 
motion and decreased grip strength of the 
left hand.  All findings must be reported 
in detailed and all indicated testing 
must be accomplished.  The examiner must 
specifically determine whether the 
residuals of an injury to the base of the 
4th and 5th digits of the left hand exist.  
If the examiner determines that the 
veteran's left hand injury is productive 
of residuals, then he/she should indicate 
whether the veteran suffers from 
ankylosis, limitation of motion and/or 
decreased grip strength as a result of 
such condition.  The examiner must be 
provided with a copy of this remand, as 
well as the rating criteria.  The 
veteran's claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
disability related to varicose veins.  
All indicated testing should be done in 
this regard.  The veteran's claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should elicit 
from the veteran and record a complete 
medical history referable to the claimed 
varicose veins.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to whether the veteran has 
current disability due to the left leg 
varicose vein surgery in service or other 
disability manifested by varicose veins 
due to disease or injury which was 
incurred in or aggravated by service.  

4.  After completion of the development 
requested hereinabove, the RO should 
again review the veteran's claims.  If 
the benefits sought on appeal are not 
granted, he and his representative should 
be issued a Supplemental Statement of the 
Case, to include the new regulatory 
criteria, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


- 6 -


